.-.
                                                                                               396   i.-



                    OFFICE   OF THE ATTORNEY          GENERAL    OF ‘TEXAS
                                             AUSTIN

a   -gRg2=k!tz




      mn. J. A. Hill
      proWl.nt, The Kest Taxar
       saata      Taaohara   Collage
       Ca.YoQ, %x8.
       Dear Sir:




                       Via are in ~8081                    tat or       QOtober   so, 1040,
      n~uaatlng        the   opinion    et                 t,   rhioh     read8   aa fellewa~
                                                             rpondeuaeawerk iman a
                                                             mal. I ahou3A l&k. to
                                                            y of our handling this
                                                            80, that 6elorM sttdurta
                                                            to lnatltutionaOS higher
                                                        0 not knew about aorreapon-
                                                      r your opman m Ohi. OOn500-

                                                tabUahaU in Taxer frem tlma to
                                       ion. or higher leat5i5gs   among *h;eh am
                                       here Csllrrgea,  i"oraar~ knorm a8 nomml
                                         a hate barn 68tabliabad  for the training
                                       rd tsaahen.

      the .at.bl.ia
      languas41

                     “580. 1. §a it aneoted by the Leglrktura OS the
               Qtatm ot T~xaa, That *here a&all bm e#abJ.ia&od at! Z!ralrio
               View (fowerl~ Oallsd Alta Vfsta),  in @ller Eounty, in
               this State, a nomal rchool for th6 prapamitionsnd train-
                   OS colormd toeehera.m
               in.52
    Eon. J. A. Hill, page 8


                 The name of ouoh aohoel ma daaignatad aa Vrairia
    view State   Norm1   in4   Induatrlal Cellem*   bg Aate   USQU, page
    ~8, and proririon her been ma40 for the maintananoa, support
    ad government of auoh aobool for the trainimg of oolarod
    teachers8~4 *for rtoeltlny,   suah number of atudenta of both
    le x o aas the echo01 oan best aoeomo5ata.* See krtioleaBBSS
    $0 8643, 8. 6. 5. 1926.
              The Weat Tuaa State Hwmal (lollsgowee aatabllah~d
    by the 31at Ltgialstura,Act8 1909, paga ESS, which act raa4a
    in part au rollowa~
              "3e0t10211. That a State Homa    Sohool for the
         education of whita tsaobera la hereby ratabl~ahadat a
         plaoe fn Texar and looatod rest oi the 9Sth amridfaa.
         Ths name of aaid normal lohool abali ba the Xeat Tmaa
         i3teteNom61 Collsga,* hmphaaia aildad)
              By kots 1983, page 341, the mma of the 7Caat Torus
    State NorrPalCollege was obengad to Woat Texas Stat& Tasobara
;   cellega.*
              The 1986 Retieion OS the Civil Statute8 ot Tuaa
    doer got carry rorward a118amt out In full ar3.l
                                                   the aota aatab-
    liahlng the various Hata Teaohors Co3.hgaa in Taxaa,    but It
    ia provided in imticla 2444, I;.C. G. lQFS, au SallowOr
                Vzcept   es heTelu provided, all laws eatabJ.iahiog
         state Tauohera CoXXagoa or nowal inrtitutaa SOP the
         training    of white tiaobara  pmoidtng   for their goverumant,
         control    and mintananos   are oontinued   in foroa,   ahA alZ
         auofr oollsges which ace OF my be edabliaha4          by law shall
         bs under the gensral control an4 muagamnt          of the Board
         of  Bqymts    OS th4  stat* Teaoner8 College*.*
              Artlole 2647, H. c. s. 1985, aa amemlad, MtIaerrtaa
    the powers and duties of the Board of Regent8 ~ofswh aolleg~r,
    anbwithout raferrln& in detail to the proVi&ionS  themof, VI0
    note thet it is olsnrly eontemplate that su@h State Toaabors
    Colleges art ior the odueetlon ot white Qeracma.

               Pror R oonrldarationof t&e foregoing acttal and the
    rarloua statutes spp1icabl.e to the We8t Texas State Teaahara
    College and i)rai.rieView state Rorslerl
                                           and InGuatrialCollaga,
    It baoomea apparemt that it was the laglaletiraintent to pro-
    rida the 'IcestToxaa State Tsaabera Dellego tar the lfluoatiea
    or white persons, sod the Prairie Wu Stat64Hormalh ~6tutrial
    Gollsga r0r the edueation 0r ooloreb paraoa8~ eaoh separate and
non. J. A. Hill,   page 8


independentand having a separate sphere in which it might
oonduot it8 aotivitfes,the faoilitiemof Prairie View State
Normal and XndurtrialCollege being ooaflned  to the eduoation
of aolored person8 and Wet Texas State Tesohars College to
white person8. i'heproper determinationof your question,
in our opinion, doea not depmd 80 muoh upon whsther a a&dent
of one raoe *attenda* a rohool for the other raoe, but whether
i$ostTexas State Toachere Ccll.*#chsa stat,ltoryauthor?sation
to devote its funUR end fcolllties to she aduostlon of other
t&m the wtite raoe.
           St is oticopinion that #es% Texas State Teaohars
College is r;u,Gauthorizedto doratb  lte i,undsad  fad.lftie8
to  the eduoatiou of'colored n%uderitoor teaahera, either through
attendanooor by corrsrmM!enco coureoq,ltspower& having     been
l.Fnited by ita charter and apallcable stetutoa.

                                      Yours rory   truly